MORTON, District Judge.
[1] Controversies over the ownership of property which comes into the actual possession of the bankruptcy court ought to be settled there as far as possible. It is only under very exceptional circumstances that property in the possession of and claimed by trustees in bankruptcy should be surrendered to the state courts, in order that the title to^it may be tried there, instead of in the bankruptcy court. No such circumstances are shown in this case, and it seems to me that the usual practice should have been adhered to. See In re Brockton Ideal Shoe Co. (Dist. Ct. D. Mass., No. 17836, opinion dated November 18, 1912) 212 Fed. 764.
[2] Inasmuch as the proceedings to review the referee’s order permitting the replevin were seasonably taken, the rights of the parties are not affected by the fact that the goods, have actually been replevied under the order of the referee; the replevin action will fall with the order on which it was based.
Let an order be entered, vacating the order of the referee, and directing the return of theo goods in question to the trustees.